Townsend, C. J.
Appellees were jointly charged with grand larceny before a mayor’s court. They were recognized to the circuit court. There they filed what they termed a plea in abatement, which was in reality an argumentative plea of not guilty.
The state moved to strike out this plea upon the ground that they had already entered a plea of not guilty. This motion was sustained. They asked and were granted leave to withdraw, and did withdraw, their plea of not guilty. They then refiled their so-called plea in abatement, to which the state filed a demurrer. The demurrer was overruled. To this ruling the state excepted, refused to offer any evidence to sustain the charge in the affidavit, and thereupon the court discharged the appellees.
1. 2. Obviously the court treated this so-called plea in abatement, which was an argumentative plea of not guilty, as a plea of not guilty. The court was right in doing so, and would have been entirely right in entering a plea of not guilty for the appellees. The court was also right in discharging the appellees on the state’s refusal to introduce evidence to support the charge in the affidavit.
Judgment of the trial court is affirmed.